         Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 1 of 26



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ALABAMA ASSOCIATION OF REALTORS®,
522 Washington Avenue
Montgomery, AL 36104

DANNY FORDHAM,
2835 Zelda Road
Montgomery, AL 36106

FORDHAM & ASSOCIATES, LLC,
2835 Zelda Road                                        Civil Action No. 20-3377
Montgomery, AL 36106

H.E. CAUTHEN LAND AND DEVELOPMENT, LLC,               COMPLAINT FOR
P.O. Box 241622                                       DECLARATORY AND
Montgomery, AL 36124                                  INJUNCTIVE RELIEF

GEORGIA ASSOCIATION OF REALTORS®,
6065 Barfield Road, NE
Atlanta, GA 30328

ROBERT GILSTRAP,
276 Cline Drive, SW
Cartersville, GA 30120

TITLE ONE MANAGEMENT, LLC,
975 Cobb Place Boulevard, NW Suite 215
Kennesaw, GA 30144,

                Plaintiffs,
        v.

UNITED STATES DEPARTMENT OF HEALTH
AND HUMAN SERVICES,
200 Independence Avenue, S.W.
Washington, DC 20201

ALEX M. AZAR II, in his official capacity as
Secretary of Health and Human Services,
200 Independence Avenue, S.W.
Washington, DC 20201

UNITED STATES DEPARTMENT OF JUSTICE,
950 Pennsylvania Avenue, NW
Washington, DC 20530
             Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 2 of 26




WILLIAM P. BARR, in his official capacity as
Attorney General,
950 Pennsylvania Avenue, NW
Washington, DC 20530

CENTERS FOR DISEASE CONTROL AND
PREVENTION,
1600 Clifton Road
Atlanta, GA 30329

ROBERT R. REDFIELD, in his official capacity as
Director of the Centers for Disease Control and
Prevention,
1600 Clifton Road
Atlanta, GA 30329

NINA B. WITKOFSKY, in her official capacity as
Acting Chief of Staff, Centers for Disease Control and
Prevention,
1600 Clifton Road
Atlanta, GA 30329,

                     Defendants.



        Plaintiffs Alabama Association of REALTORS®, Danny Fordham, Fordham & Associates,

LLC, H.E. Cauthen Land and Development, LLC, Georgia Association of REALTORS®, Robert

Gilstrap, and Title One Management, LLC (“Plaintiffs”), by and through their undersigned attorneys,

allege as follows:

                                         INTRODUCTION

        1.       The COVID-19 pandemic has taken a devastating toll on the American economy,

costing millions of workers their jobs and forcing thousands of small businesses to close.

        2.       Federal, state, and local governments have taken significant steps to provide economic

relief, including most notably the federal Coronavirus Aid, Relief, and Economic Security Act

(“CARES Act”), a $2.2 trillion economic stimulus bill enacted in March 2020.
             Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 3 of 26



        3.       Among its measures, the CARES Act provided for a 120-day federal eviction

moratorium for properties covered by federal assistance programs or subject to federally-backed loans.

See CARES Act § 4024, Pub. L. 116-36, 134 Stat. 281 (2020). The CARES Act eviction moratorium

expired by operation of law on July 24, 2020.

        4.       Weeks after the CARES Act eviction moratorium expired, the President directed the

Centers for Disease Control and Prevention (the “CDC”) to provide even more expansive eviction

relief through executive action. Fighting the Spread of COVID-19 by Providing Assistance to Renters

and Homeowners, Exec. Order No. 13945, 85 Fed. Reg. 49,935 (Aug. 8, 2020) (the “Executive

Order”).

        5.       The CDC followed the President’s directive by issuing a “Temporary Halt in

Residential Evictions To Prevent the Further Spread of COVID-19” (the “Eviction Moratorium”)

that covers all residential properties in the United States. See 85 Fed. Reg. 55,292 (Sept. 4, 2020).

        6.       Subject to criminal penalties, the Eviction Moratorium prohibits landlords from

evicting certain tenants, on a nationwide basis, until at least December 31, 2020.

        7.       The CDC’s goal of easing the economic impact of COVID-19 is laudable. But in

attempting to do so without statutory authorization or following the rulemaking process required by

the Administrative Procedure Act (“APA”), the CDC has unilaterally shifted billions of dollars in

economic burdens from one group of Americans, renters, to another, landlords. In many cases, these

landlords, including Plaintiffs here, are small business owners who have themselves suffered economic

losses as a result of the pandemic. The Eviction Moratorium will cause landlords across the country

to lose $55-76 billion in unpaid rent—and billions more if the Eviction Moratorium is extended into

2021.

        8.       The Court should hold unlawful and set aside the Eviction Moratorium because it is

an improper exercise of executive authority that does not comply with federal law.

                                                    2
             Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 4 of 26



        9.       The Eviction Moratorium is procedurally defective because the CDC adopted a rule

without following the APA’s notice-and-comment requirements or considering the impact on small

businesses like Plaintiffs, as required by the Regulatory Flexibility Act.

        10.      The Eviction Moratorium exceeds the CDC’s statutory authority because Section 361

of the Public Health Service Act contains no authority to adopt a nationwide moratorium on evictions.

Congress foreclosed the CDC from adopting a nationwide eviction moratorium in Section 361 and

by allowing the CARES Act’s narrower eviction moratorium to expire after 120 days. Regardless of

how serious the problem, the CDC may not exercise its authority in a manner that is inconsistent with

the administrative structure that Congress enacted.

        11.      The Eviction Moratorium is arbitrary and capricious because the CDC failed to

reasonably explain why the eviction moratoria adopted by 42 states throughout the COVID-19

pandemic are insufficient to tackle the problem that the CDC sought to address. In addition, the

CDC failed to reasonably explain how the CDC’s implementing regulation authorizes it to regulate

the entire U.S. rental property market. The CDC failed entirely to weigh the Eviction Moratorium’s

costs against its benefits. And the CDC failed to reasonably explain its definitions for the two key

terms in the Eviction Moratorium—“covered person” and “eviction.”

        12.      Finally, the Eviction Moratorium raises serious constitutional questions. If Section

361 of the Public Health Service Act confers such broad authority upon the CDC to adopt an eviction

moratorium, the statute would violate the nondelegation doctrine because it contains no intelligible

principle guiding the CDC’s exercise of its authority.             The Eviction Moratorium is also

unconstitutional because it effectuates a taking of private property without just compensation, violates

procedural due process, and infringes on the right of access to the courts.




                                                    3
          Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 5 of 26



                                 JURISDICTION AND VENUE

       13.     This Court has jurisdiction over this case under 28 U.S.C. § 1331 because Plaintiffs’

claims arise under the APA and the United States Constitution. See 5 U.S.C. § 702.

       14.     This Court has the authority to grant declaratory relief and to vacate and set aside the

Eviction Moratorium under the Declaratory Judgment Act, the APA, and this Court’s inherent

equitable powers. See 28 U.S.C. §§ 2201, 2202; 5 U.S.C. §§ 702, 706.

       15.     Venue is proper in this district under 28 U.S.C. § 1391(e)(1)(A) and 5 U.S.C. § 703.

                                             PARTIES

       16.     Plaintiff Alabama Association of REALTORS® (“AAR”) is the largest organization

of real estate professionals in Alabama. It is a trade association organized under Section 501(c)(6) of

the Internal Revenue Code and headquartered in Montgomery, AL. Many of AAR’s members own

residential properties that they lease to tenants. AAR has standing because the CDC’s Eviction

Moratorium has caused financial harm to AAR’s members, including Plaintiff Danny Fordham, by

preventing them from evicting tenants for nonpayment of rent and from leasing their properties to

tenants willing and able to pay rent. This lawsuit is germane to AAR’s purposes because AAR

advocates for Alabama’s real estate industry before state, local, and federal governments and the

courts. The participation of AAR’s individual members is unnecessary in this litigation.

       17.     Plaintiff Danny Fordham is a licensed real estate professional who manages 75

residential properties in Montgomery County, Alabama through two limited liability companies:

Plaintiff Fordham & Associates, LLC and Plaintiff H.E. Cauthen Land and Development, LLC (“H.E.

Cauthen”). Fordham is a member of AAR. In September 2020, Fordham began the eviction process

under state law by delivering written notices to two tenants who collectively owe approximately $5,700.

In response, these tenants submitted declarations to Fordham pursuant to the Eviction Moratorium,

preventing him from continuing to pursue the evictions by filing and serving a summons and

                                                  4
          Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 6 of 26



complaint in state court. Fordham would also pursue evictions of at least seven other tenants who

are severely past due in rent payments and each of whom owe Fordham more than $2,000 in unpaid

rent, but he cannot do so because the Eviction Moratorium has effectively halted eviction proceedings

in state courts throughout Alabama. For example, the Circuit Court in Montgomery County, Alabama

has issued an Administrative Order requiring a landlord to verify, before filing an eviction action, that

the subject tenant is not a covered person and has not submitted a declaration under the Eviction

Moratorium.     See Administrative Order (Ala. Fifteenth Cir. Ct. Sept. 10, 2020), available at

https://montgomery.alacourt.gov/media/1063/cdc-administrative-order.pdf. Fordham has the legal

right to evict these tenants under state law. Fordham has standing because he has suffered, and

continues to suffer, significant economic damages in the form of unpaid rent, lost opportunity to rent

or use the properties at their fair market value, and regular maintenance and utilities costs as a result

of the Eviction Moratorium. A court order declaring unlawful and setting aside the Eviction

Moratorium would redress his injury because he could evict the nonpaying tenants in state court

without violating federal criminal law.

        18.     Plaintiff Fordham & Associates, LLC is a real estate company headquartered in

Montgomery, AL. Plaintiff Danny Fordham is the sole member of Fordham & Associates, through

which he owns and manages residential properties as described above. Fordham & Associates, LLC

manages one of the properties occupied by a tenant who provided a CDC declaration to Fordham.

Fordham & Associates, LLC has the legal right to evict the tenant under state law. Fordham &

Associates, LLC has standing because it has suffered, and continues to suffer, significant economic

damages in the form of unpaid rent, lost opportunity to rent or use the property at its fair market

value, and regular maintenance and utilities costs as a result of the Eviction Moratorium. A court

order declaring unlawful and setting aside the Eviction Moratorium would redress its injury because

it could evict the nonpaying tenants in state court without violating federal criminal law.

                                                   5
          Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 7 of 26



        19.     Plaintiff H.E. Cauthen is a real estate company headquartered in Montgomery, AL.

Plaintiff Danny Fordham is a member of H.E. Cauthen, through which he owns and manages

residential properties as described above. H.E. Cauthen manages one of the properties occupied by

a tenant who provided a CDC declaration to Fordham. H.E. Cauthen has the legal right to evict the

tenant under state law. H.E. Cauthen has standing because it has suffered, and continues to suffer,

significant economic damages in the form of unpaid rent, lost opportunity to rent or use the property

at its fair market value, and regular maintenance and utilities costs as a result of the Eviction

Moratorium. A court order declaring unlawful and setting aside the Eviction Moratorium would

redress its injury because it could evict the nonpaying tenants in state court without violating federal

criminal law.

        20.     Plaintiff Georgia Association of REALTORS® (“GAR”) is the largest organization of

real estate professionals in Georgia. It is a trade association organized under Section 501(c)(6) of the

Internal Revenue Code and headquartered in Atlanta, GA. Many of GAR’s members own residential

properties that they lease to tenants. GAR has standing because the Eviction Moratorium has caused

financial harm to GAR’s members, including Plaintiff Robert Gilstrap, because it has prevented them

from evicting tenants for nonpayment of rent and from leasing their properties to tenants willing and

able to pay rent. This lawsuit is germane to GAR’s purposes because GAR advocates for Georgia’s

real estate industry before state, local, and federal governments and in the courts. The participation

of GAR’s individual members is unnecessary in this litigation.

        21.     Plaintiff Robert Gilstrap is a licensed real estate professional in Georgia and the sole

member of Plaintiff Title One Management, LLC (“Title One”). Gilstrap is a member of GAR.

Gilstrap is the beneficiary of a trust that owns approximately 40 properties managed by Title One. A

tenant of one of the properties that Title One manages, located in Marietta, GA, owes approximately

$10,000 in unpaid rent. The tenants who reside at this property make nearly $97,000 a year. They

                                                   6
          Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 8 of 26



have also refused to allow maintenance to be performed on their property. These tenants were initially

entitled to eviction forbearance under the CARES Act. Once the federal eviction forbearance in that

statute expired, Title One sought to proceed with eviction proceedings, but could not do so because

the tenants submitted a declaration under the Eviction Moratorium. Title One has not been able to

proceed to an eviction hearing because of the Eviction Moratorium. Title One has also received such

declarations from other tenants. Another tenant of one of the properties that Title One manages,

located in Riverdale, GA, owes approximately $7,500 in unpaid rent. Title One initiated eviction

proceedings against this tenant and obtained a writ of possession, which the court rescinded after the

tenant submitted a declaration under the Eviction Moratorium. But for the Eviction Moratorium,

Title One would have evicted this tenant as well. Gilstrap has the legal right to evict these tenants

under state law. Gilstrap has standing because he has suffered, and continues to suffer, significant

economic damages in the form of unpaid rent, lost opportunity to rent or use the properties at their

fair market value, and regular maintenance and utilities costs as a result of the Eviction Moratorium.

A court order declaring unlawful and setting aside the Eviction Moratorium would redress his injury

because he could evict the nonpaying tenants in state court without violating federal criminal law.

       22.     Plaintiff Title One Management, LLC is a real estate company headquartered in

Kennesaw, GA. Title One manages more than 400 residential properties in Georgia. Title One is the

lessor of all properties it manages and has the legal right to pursue eviction of tenants leasing such

properties. Title One manages the properties occupied by tenants who provided CDC declarations

to Gilstrap that are the subject of the eviction proceedings described in the previous paragraph. Title

One has standing because it has suffered, and continues to suffer, significant economic damages in

the form of unpaid rent, lost opportunity to rent or use the property at its fair market value, and

regular maintenance and utilities costs as a result of the Eviction Moratorium. A court order declaring



                                                  7
           Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 9 of 26



unlawful and setting aside the Eviction Moratorium would redress its injury because it could evict the

nonpaying tenants in state court without violating federal criminal law.

        23.     Defendant United States Department of Health and Human Services (“HHS”) is an

agency of the United States government.

        24.     Defendant Alex M. Azar II is the Secretary of HHS and is sued in his official capacity.

        25.     Defendant United States Department of Justice (“DOJ”) is an agency of the United

States government.

        26.     Defendant William P. Barr is the Attorney General of the United States and agency

head of DOJ. He is sued in his official capacity.

        27.     Defendant Centers for Disease Control and Prevention (“CDC”) is an agency of the

United States government located within HHS.

        28.     Robert R. Redfield is the Director of the CDC. The CDC’s public statement

announcing the Eviction Moratorium states that the order was issued by Director Redfield. He is

sued in his official capacity.

        29.     Defendant Nina B. Witkofsky is the CDC Acting Chief of Staff under whose name

the Eviction Moratorium was issued. She is sued in her official capacity.

                                    STATEMENT OF FACTS

I.      The COVID-19 Emergency and the CARES Act

        30.     The COVID-19 pandemic has taken a devastating toll on Americans’ lives and

livelihoods in 2020. Hundreds of thousands have died as a result of the virus; millions of workers

have lost their jobs; and thousands of small businesses have permanently shuttered.

        31.     In response to the COVID-19 emergency and its economic effects, in March 2020,

Congress passed and the President signed the CARES Act, a $2.2 trillion economic stimulus bill. See

Pub. L. 116-136, 134 Stat. 281 (2020).

                                                    8
          Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 10 of 26



        32.      Among other relief measures, the CARES Act prohibited landlords of certain

“covered dwellings” from initiating eviction proceedings or “charg[ing] fees, penalties, or other

charges” against a tenant for the nonpayment of rent for 120 days following the statute’s March 27,

2020 enactment. See Pub. L. 116-136 § 4024(b). The CARES Act also prohibited landlords from

issuing notices to vacate during the same 120-day period. See id. § 4024(c).

        33.      Significantly, the CARES Act’s prohibition on eviction from “covered dwelling[s]”

applied only to properties covered by federal assistance programs or subject to federally-backed loans.

See id. § 4024(a).

        34.      The federal eviction protections enacted in the CARES Act expired on July 24, 2020.

Although Congress has considered legislation that would extend the CARES Act moratorium and, at

the same time, provide additional financial assistance to renters, no such bill has been signed into law.

See, e.g., Emergency Housing Protections and Relief Act of 2020, H.R.7301, 116th Cong. 2d. Sess. (as

passed by House June 29, 2020).

II.     State and Local Eviction Moratoria

        35.      In addition to the federal relief that Congress provided through the CARES Act, 42

states have provided eviction relief during the pandemic, but most states have allowed their eviction

moratoria to expire by now.

        36.      For example, Alabama Governor Kay Ivey issued an emergency proclamation on April

3, 2020, which she amended on May 8, 2020. Governor Ivey’s proclamation prohibited “state, county,

and local law enforcement officers” from “enforc[ing] any order that would result in the displacement

of a person from his or her place of residence for reasons related to the nonpayment of their lease,

mortgage, or other payment obligation.” See Gov. Kay Ivey, Ninth Supplemental State of Emergency:

Coronavirus (COVID-19) at 2 (May 8, 2020), https://governor.alabama.gov/assets/2020/05/2020-

05-08-9th-Supplemental-SOE-COVID-19.pdf.

                                                   9
         Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 11 of 26



       37.     The Alabama moratorium on evictions announced in Governor Ivey’s proclamations

expired on June 1, 2020, three months before the CDC issued the Eviction Moratorium. See Gov.

Kay Ivey, Tenth Supplemental State of Emergency: Coronavirus (COVID-19) (May 21, 2020),

https://governor.alabama.gov/newsroom/2020/05/tenth-supplemental-state-of-emergency-

coronavirus-covid-19/.

       38.     Georgia Governor Brian Kemp did not issue a state-wide eviction moratorium.

III.   Additional Federal Housing Relief

       39.     Although Congress has passed no additional federal eviction relief since the CARES

Act eviction moratorium expired, the federal government has taken a variety of steps to provide

housing assistance aside from the statutory moratorium.

       40.     For example, on March 18, 2020, the U.S. Department of Housing and Urban

Development (“HUD”) authorized a 60-day moratorium on foreclosures of mortgages insured by the

Federal Housing Agency (“FHA”) and evictions from properties securing FHA-insured mortgages.

See Dep’t of Housing and Urban Development, Mortgagee Letter 2020-04 (Mar. 18, 2020),

https://www.hud.gov/sites/dfiles/OCHCO/documents /20-04hsgml.pdf. That moratorium has

been extended through December 31, 2020. See Dep’t of Housing and Urban Development,

Mortgagee Letter 2020-27 (Aug. 27, 2020), https://www.hud.gov/sites/dfiles/OCHCO/

documents/2020-27hsgml.pdf.

       41.     Also on March 18, 2020, the Federal Housing Finance Agency (“FHFA”) directed

government-sponsored entities (including Fannie Mae and Freddie Mac) to suspend foreclosures and

evictions for at least 60 days. That suspension has also been extended through December 31, 2020.

See Fed. Housing Fin. Agency, FHFA Extends Foreclosure and REO Eviction Moratoriums (Aug. 27,

2020), https://www.fhfa.gov/Media/PublicAffairs/Pages/FHFA-Extends-Foreclosure-and-REO-

Eviction-Moratoriums.aspx.

                                                10
            Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 12 of 26



       42.      And the Department of Veterans Affairs (“VA”), too, has prohibited the initiation of

foreclosure and eviction proceedings on properties secured by VA-guaranteed loans. See Dep’t of

Veterans Affairs, Veterans Benefits Administration, Circular No. 26-20-29 (Aug. 24, 2020),

https://www.benefits.va.gov/HOMELOANS/documents/circulars/26-20-29.pdf                  (last   accessed

Nov.   9,    2020);   Circular   No.   26-20-30   (Aug.    24,   2020),   https://www.benefits.va.gov

/HOMELOANS/documents/circulars/26-20-29.pdf.

IV.    Executive Order

       43.      On August 8, 2020, the President issued an Executive Order directing the federal

government to provide additional eviction relief beyond that provided in the CARES Act. See

Executive Order.

       44.      As the President explained, “[t]he CARES Act imposed a temporary moratorium on

evictions … [that] has now expired, and there is a significant risk that this will set off an abnormally

large wave of evictions. With the failure of the Congress to act, my Administration must do all that it

can to help vulnerable populations stay in their homes in the midst of this pandemic. … Unlike the

Congress, I cannot sit idly and refuse to assist vulnerable Americans in need.” Executive Order § 1.

       45.      Among other measures, the Executive Order directed the Secretary of HHS and the

Director of the CDC to “consider whether any measures temporarily halting residential evictions of

any tenants for failure to pay rent are reasonably necessary to prevent the further spread of COVID-

19 from one State or possession into any other State or Possession.” Id. § 3(a).

V.     The CDC’s Eviction Moratorium and Guidance

       46.      Less than a month after the Executive Order, and after the CARES Act eviction

moratorium had expired—without providing public notice or soliciting comment—the CDC

published the Eviction Moratorium in the Federal Register on September 4, 2020, effective

immediately.

                                                  11
          Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 13 of 26



        47.     The Eviction Moratorium provides that “a landlord, owner of a residential property,

or other person with a legal right to pursue eviction or possessory action, shall not evict any covered

person from any residential property in any jurisdiction to which this Order applies,” through at least

December 31, 2020. 85 Fed. Reg. 55,292.

        48.     The Eviction Moratorium defines “evict” to mean “any action by a landlord, owner of

a residential property, or other person with a legal right to pursue eviction or a possessory action,. to

remove or cause the removal of a covered person from a residential property. This does not include

foreclosure on a home mortgage.” 85 Fed. Reg. 55,293.

        49.     The Eviction Moratorium defines “covered person” to mean “any tenant, lessee, or

resident of a residential property who provides to their landlord, the owner of the residential property,

or other person with a legal right to pursue eviction or a possessory action, a declaration under penalty

of perjury indicating that” the person meets certain criteria. Id.

        50.     A “residential property” is “any property leased for residential purposes, including any

house, building, mobile home or land in a mobile home park, or similar dwelling leased for residential

purposes, but shall not include any hotel, motel, or other guest house rented to a temporary guest or

seasonal tenant as defined under the laws of the State, territorial, tribal, or local jurisdiction.” Id.

        51.     To invoke the Eviction Moratorium’s protections, a covered person must execute and

return to the landlord a declaration provided in a form attached to the Eviction Moratorium. See id.

& Attachment A. After the covered person does so, “unless the CDC order is extended, changed, or

ended,” a covered person may not be “evicted or removed from where they are living through

December 31, 2020.” 85 Fed. Reg. 55,292.

        52.     The Eviction Moratorium provides that it “does not apply in any State, local, territorial,

or tribal area with a moratorium on residential evictions that provides the same or greater level of

public-health protection than the requirements listed in this Order.” Id. Further, it does not relieve

                                                     12
           Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 14 of 26



rent payments or prohibit interest charges for overdue payments; nor does it preclude evictions for

certain reasons other than non-payment of rent. See id.

          53.   The Eviction Moratorium threatens landlords with harsh criminal penalties—a fine of

more than $100,000 for individuals or $200,000 for organizations—to be enforced by DOJ. See id. at

55,296.

          54.   The Eviction Moratorium admits its economic significance. As it explains, the Office

of Information and Regulatory Affairs “has determined that [the Eviction Moratorium] would be a

major rule under the Congressional Review Act (CRA),” see id., which defines a “major rule” as one

with “an annual effect on the economy of $100,000,000 or more,” 5 U.S.C. § 804(2)(a).

          55.   As authority for the Eviction Moratorium, the CDC invoked Section 361 of the Public

Health Service Act, 42 U.S.C. § 264, and a CDC regulation implementing that statute, 42 C.F.R. § 70.2,

but the CDC provided no analysis of this authority in the Eviction Moratorium.

          56.   Section 361 authorizes the CDC to promulgate regulations to “prevent the

introduction, transmission, or spread of communicable diseases” into the United States or among the

States. 42 U.S.C. § 264(a). The next sentence permits the CDC to “provide for such inspection,

fumigation, disinfection, sanitation, pest extermination, destruction of animals or articles found to be

so infected or contaminated as to be sources of dangerous infection to human beings, and other

measures, as in his judgment may be necessary.” Id.

          57.   The CDC’s regulation implementing Section 361 permits the Director of the CDC,

upon “determin[ation] that the measures taken by health authorities of any State or possession . . . are

insufficient to prevent the spread of any of the communicable diseases,” to “take such measures to

prevent such spread of the diseases as he/she deems reasonably necessary, including inspection,

fumigation, disinfection, sanitation, pest extermination, and destruction of animals or articles believed

to be sources of infection.” 42 C.F.R. § 70.2.

                                                   13
           Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 15 of 26



          58.   After publishing the Eviction Moratorium, the CDC issued a related Frequently Asked

Questions document (the “FAQ”), which raised more questions than it answered. See Centers for

Disease Control and Prevention, HHS/CDC Temporary Halt in Residential Evictions to Prevent the

Further     Spread   of   COVID-19       Frequently    Asked     Questions,    https://www.cdc.gov/

coronavirus/2019-ncov/downloads/eviction-moratoria-order-faqs.pdf. The FAQ provides that the

Eviction Moratorium is not “intended to prevent landlords from starting eviction proceedings,

provided that the actual eviction of a covered person for non-payment of rent does NOT take place

during the period of the Order.” FAQ at 1.

VI.       Impact on U.S. Rental Property Market

          59.   The U.S. rental property market consists of 41,946,055 million rental units, which are

owned by 10-11 million landlords. Rental payments amount to more than $552 billion each year.

Individual landlords like Plaintiffs in this case—not institutional investors—own and manage 72% of

rental properties.

          60.   While Plaintiffs are suffering thousands of dollars in economic loss as a result of the

Eviction Moratorium, landlords across the country stand to lose billions of dollars as a result of the

Eviction Moratorium.

          61.   According to the CDC, 30-40 million people who live in 12-17 million housing units

are at risk of eviction. At the median rent of $1,097, the rent not paid by these individuals—who are

the most likely to be covered by the Eviction Moratorium—amounts to $14-19 billion per month or

$55-76 billion during the four months that the Eviction Moratorium is effective.

          62.   If the Eviction Moratorium is extended for a year, landlords would lose more than

$165-228 billion in unpaid rent caused by the Eviction Moratorium.




                                                  14
           Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 16 of 26



                                        CLAIMS FOR RELIEF

                     Count I—Violation of Administrative Procedure Act
        The CDC Failed to Observe the Notice and Comment Procedure Required by Law

          63.     Plaintiffs reallege and incorporate by reference the allegations contained in all of the

preceding paragraphs as though set forth fully herein.

          64.     The Eviction Moratorium is an “[a]gency action made reviewable by statute and final

agency action for which there is no other adequate remedy in a court.” 5 U.S.C. § 704. It represents

the consummation of the CDC’s decision-making process with respect to a COVID-19-related

eviction moratorium. And it affects Plaintiffs’ legal rights and obligations because it prevents them

from enforcing their property rights by evicting or taking steps to evict tenants who have not paid

rent.

          65.     A court must “hold unlawful and set aside agency action . . . found to be . . . without

observance of procedure required by law.” 5 U.S.C. § 706(2)(D).

          66.     The APA requires agencies to issue rules through a notice-and-comment process. See

5 U.S.C. § 553.

          67.     The Eviction Moratorium is a rule within the meaning of the APA because it is “an

agency statement of general or particular applicability and future effect designed to implement,

interpret, or prescribe law or policy.” 5 U.S.C. § 551(4).

          68.     The CDC issued the Eviction Moratorium without engaging in the notice-and-

comment process. See 5 U.S.C. § 553.

          69.     Good cause does not excuse the CDC’s failure to comply with the notice-and-

comment process. See 5 U.S.C. § 553(b)(3)(B).

          70.     This Court should hold unlawful and set aside the Eviction Moratorium because it

violates the APA’s notice-and-comment requirement. 5 U.S.C. § 706(2)(D).


                                                    15
           Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 17 of 26



                   Count II—Violation of Administrative Procedure Act
       The Eviction Moratorium Does Not Comply with the Regulatory Flexibility Act

        71.     Plaintiffs reallege and incorporate by reference the allegations contained in all of the

preceding paragraphs as though set forth fully herein.

        72.     A court must “hold unlawful and set aside agency action . . . found to be . . . without

observance of procedure required by law.” 5 U.S.C. § 706(2)(D).

        73.     The Regulatory Flexibility Act requires agencies, in promulgating rules subject to the

APA’s notice-and-comment requirement, to “prepare a final regulatory flexibility analysis.” See 5

U.S.C. § 604(a).

        74.     The Eviction Moratorium is a “rule” for purposes of the Regulatory Flexibility Act.

See 5 U.S.C. § 601(2).

        75.     Plaintiff Fordham & Associates, LLC is a “small businesses” because it is

independently owned and operated, is not dominant in its field of operation, and collects less than

$30 million in annual receipts. See 5 U.S.C. § 601(3); 15 U.S.C. § 632(a)(2); 13 C.F.R. §§ 121.101(a),

121.201.

        76.     Plaintiff H.E. Cauthen is a “small businesses” because it is independently owned and

operated, is not dominant in its field of operation, and collects less than $30 million in annual receipts.

See 5 U.S.C. § 601(3); 15 U.S.C. § 632(a)(2); 13 C.F.R. §§ 121.101(a), 121.201.

        77.     Plaintiff Title One is a “small businesses” because it is independently owned and

operated, is not dominant in its field of operation, and collects less than $30 million in annual receipts.

See 5 U.S.C. § 601(3); 15 U.S.C. § 632(a)(2); 13 C.F.R. §§ 121.101(a), 121.201.

        78.     The CDC has not prepared a regulatory flexibility analysis as required by the

Regulatory Flexibility Act.




                                                    16
          Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 18 of 26



        79.     Nor has Director Redfield certified, in order to excuse compliance, that the Eviction

Moratorium will not “have a significant economic impact on a substantial number of small entities.”

5 U.S.C. §§ 605(b), 608(b).

        80.     This Court should hold unlawful and set aside the Eviction Moratorium because it

violates the Regulatory Flexibility Act. 5 U.S.C. 706(2)(D).

                    Count III—Violation of Administrative Procedure Act
               The Eviction Moratorium Exceeds the CDC’s Statutory Authority

        81.     Plaintiffs reallege and incorporate by reference the allegations contained in all of the

preceding paragraphs as though set forth fully herein.

        82.     A court must “hold unlawful and set aside agency action . . . found to be . . . in excess

of statutory jurisdiction, authority, or limitations, or short of statutory right.” 5 U.S.C. 706(2)(C).

        83.     The Eviction Moratorium exceeds the CDC’s authority under Section 361 of the

Public Health Service Act. 42 U.S.C. § 264. Section 361 does not clearly authorize the CDC to make

a decision of such economic and political significance. Moreover, Congress unambiguously foreclosed

the CDC from adopting the Eviction Moratorium in Section 361 and by allowing the CARES Act’s

eviction moratorium to expire. See Pub. L. 116-136, § 4024. The CDC’s interpretation of Section 361

as authorizing the Eviction Moratorium is not entitled to Chevron deference.

        84.     This Court should hold unlawful and set aside the Eviction Moratorium because the

CDC acted “in excess of” its statutory authority. 5 U.S.C. § 706(2)(C).

                      Count IV—Violation of Administrative Procedure Act
                            Arbitrary and Capricious Agency Action

        85.     Plaintiffs reallege and incorporate by reference the allegations contained in all of the

preceding paragraphs as though set forth fully herein.

        86.     A court must “hold unlawful and set aside agency action . . . found to be . . . arbitrary,

capricious, [or] an abuse of discretion.” 5 U.S.C. § 706(2)(A).

                                                    17
         Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 19 of 26



        87.     The CDC’s Eviction Moratorium is arbitrary and capricious because it fails to comply

with the agency’s own regulations. The CDC’s regulation requires it to find “that the measures taken

by health authorities of any State or possession (including political subdivisions thereof) are

insufficient to prevent the spread of any of the communicable diseases from such State or possession

to any other State or possession.” 42 C.F.R. § 70.2. The CDC failed to reasonably explain that the

Eviction Moratorium satisfies this regulatory requirement. The Eviction Moratorium includes only a

conclusory statement that “measures by states, localities, or U.S. territories that do not meet or exceed”

its scope “are insufficient to prevent the interstate spread of COVID-19.” See 85 Fed. Reg. 55,296.

The CDC’s bare restatement of the regulatory text does not reasonably explain that the Eviction

Moratorium satisfied the requirements of 42 C.F.R. § 70.2.

        88.     The CDC’s Eviction Moratorium is arbitrary and capricious because the CDC failed

to explain how the cited regulation authorizes an economic measure like the Eviction Moratorium.

        89.     The CDC’s Eviction Moratorium is arbitrary and capricious because the CDC failed

to consider and justify the costs of the Eviction Moratorium.

        90.     The CDC’s Eviction Moratorium is arbitrary and capricious because the CDC failed

to reasonably explain the key terms “covered person” and “evict” in the Eviction Moratorium.

        91.     This Court should hold unlawful and set aside the Eviction Moratorium because it is

arbitrary and capricious. See 5 U.S.C. § 706(2)(A).

                         Count V—Violation of the Separation of Powers
                           Improper Delegation of Legislative Power

        92.     Plaintiffs reallege and incorporate by reference the allegations contained in all of the

preceding paragraphs as though set forth fully herein.

        93.     The U.S. Constitution provides that “[a]ll legislative Powers herein granted shall be

vested in a Congress of the United States.” U.S. Const. art. I, § 1. Under the nondelegation doctrine,


                                                   18
         Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 20 of 26



Congress cannot transfer legislative power to the Executive Branch. Acts of Congress must supply

an intelligible principle to guide the Executive Branch’s enforcement discretion.

       94.     To the extent it authorizes the Eviction Moratorium, Section 361 of the Public Health

Service Act, 42 U.S.C. § 264, violates Article I’s Vesting Clause and the separation of powers because

Congress delegated legislative power to the CDC with no intelligible principle to guide its discretion.

That section authorizes the CDC “to make and enforce such regulations as in [its] judgment are

necessary to prevent the introduction, transmission, or spread of communicable diseases . . . from one

State or possession into any other State or possession.” 42 U.S.C. § 264(a). The statute further

provides that the CDC may take certain specific measures as well as “other measures, as in [its]

judgment may be necessary.” Id. If Section 361 is so broad as to authorize the Eviction Moratorium,

then Congress provided no intelligible principle to guide the CDC’s discretion to take actions that

“are” or “may be necessary” to “prevent the introduction, transmission, or spread of communicable

diseases.” Id. Vesting the CDC with such broad authority and discretion without an intelligible

principle violates the nondelegation doctrine.

       95.     This Court should declare that Section 361 of the Public Health Service Act is

unconstitutional because it violates Article I and the separation of powers.

                   Count VI—Violation of the Administrative Procedure Act
                     Deprivation of Property Without Just Compensation

       96.     Plaintiffs reallege and incorporate by reference the allegations contained in all of the

preceding paragraphs as though set forth fully herein.

       97.     A court must “hold unlawful and set aside agency action . . . found to be . . . contrary

to constitutional right, power, privilege, or immunity.” 5 U.S.C. § 706(2)(B).

       98.     The Takings Clause of the Fifth Amendment provides that no “private property shall

be taken for public use, without just compensation.” U.S. Const. amend. V. The Takings Clause


                                                  19
         Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 21 of 26



protects property owners from both physical and regulatory takings. It also protects property owners

from both permanent and temporary takings.

        99.     Plaintiffs hold legally protected interests in their real property and in their contractual

and statutory rights to pursue eviction.

        100.    The Eviction Moratorium constitutes a physical taking of Plaintiffs’ property for which

the government has not provided just compensation because it allows covered persons to occupy

Plaintiffs’ real property without paying rent.

        101.    The Eviction Moratorium also constitutes a regulatory taking of Plaintiffs’ property

for which the government has not provided just compensation because it has caused Plaintiffs

economic harm and interfered with their investment-backed expectations, and will continue to do so.

        102.    The Eviction Moratorium has deprived Plaintiffs of an important legal remedy to

protect their ownership rights and recover possession of their property. It has also deprived Plaintiffs

of the full value of their property by impairing their ability to maintain a consistent stream of rent.

        103.    This Court should hold unlawful and set aside the Eviction Moratorium as “contrary

to constitutional right, power, privilege, or immunity.” 5 U.S.C. § 706(2)(B).

                   Count VII— Violation of the Administrative Procedure Act
                            Deprivation of Procedural Due Process

        104.    Plaintiffs reallege and incorporate by reference the allegations contained in all of the

preceding paragraphs as though set forth fully herein.

        105.    A court must “hold unlawful and set aside agency action . . . found to be . . . contrary

to constitutional right, power, privilege, or immunity.” 5 U.S.C. § 706(2)(B).

        106.    The Fifth Amendment’s Due Process Clause states: “No person shall . . . be deprived

of life, liberty, or property, without due process of law.” U.S. Const. amend. V. Where a government




                                                   20
         Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 22 of 26



action deprives an individual of a protected life, liberty, or property interest, the Due Process Clause

requires, at minimum, fair notice and an opportunity to be heard.

        107.    Plaintiffs hold legally protected interests in their real property and in their contractual

and statutory rights to pursue eviction.

        108.    The Eviction Moratorium deprives Plaintiffs of these rights without satisfying the

requirements of due process.

        109.    In addition, the Eviction Moratorium is unconstitutionally vague. It defines “evict”

to mean “any action . . . to remove or cause the removal of a covered person,” which could include

any action from the initial step of providing written notice to filing a complaint to ultimately directing

the execution of a writ of possession. 85 Fed. Reg. 55,293. Yet the CDC issued guidance suggesting

that the Moratorium is not “intended to prevent landlords from starting eviction proceedings.” See

FAQ at 1.

        110.    This Court should hold unlawful and set aside the Eviction Moratorium as “contrary

to constitutional right, power, privilege, or immunity.” 5 U.S.C. § 706(2)(B).

                  Count VIII— Violation of the Administrative Procedure Act
                              Deprivation of Access to Courts

        111.    Plaintiffs reallege and incorporate by reference the allegations contained in all of the

preceding paragraphs as though set forth fully herein.

        112.    A court must “hold unlawful and set aside agency action . . . found to be . . . contrary

to constitutional right, power, privilege, or immunity.” 5 U.S.C. § 706(2)(B).

        113.    The Constitution safeguards the right of access to courts for the redress of grievances.

That right is grounded in the Article IV Privileges and Immunities Clause, the First Amendment

Petition Clause, the Fifth Amendment Due Process Clause, and the Fourteenth Amendment Equal




                                                   21
          Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 23 of 26



Protection, and Due Process Clauses. This right is violated when an official action frustrates a

plaintiff’s ability to file and prosecute suits.

        114.     The Eviction Moratorium is an official action that prohibits Plaintiffs from pursuing

evictions under state law and authorizes federal criminal penalties against Plaintiffs if they do so.

Defendants, by issuing and enforcing the Eviction Moratorium, have deprived Plaintiffs of their right

of access to courts.

        115.     This Court should hold unlawful and set aside the Eviction Moratorium as “contrary

to constitutional right, power, privilege, or immunity.” 5 U.S.C. § 706(2)(B).

                                         PRAYER FOR RELIEF

        Wherefore, Plaintiffs pray for the following relief:

        116.     A declaration, order, and judgment holding unlawful, enjoining, and setting aside the

CDC’s Eviction Moratorium;

        117.     A declaration, order, and judgment holding that Section 361(a) of the Public Health

Service Act, 42 U.S.C. § 264, is unconstitutional;

        118.     A permanent injunction enjoining Defendants from enforcing the CDC’s Eviction

Moratorium;

        119.     An award of all costs and attorneys’ fees pursuant to any applicable statute or authority;

        120.     Any other relief this Court deems just and proper.




                                                     22
        Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 24 of 26



Dated: November 20, 2020            Respectfully submitted,



                                    s/ Brett A. Shumate
                                    Brett A. Shumate (D.C. Bar No. 974673)
                                    Charlotte H. Taylor (D.C. Bar No. 1024658)
                                       (application pending)
                                    Megan Lacy Owen (D.C. Bar No. 1007688)
                                       (pro hac vice forthcoming)
                                    Stephen J. Kenny (D.C. Bar No. 1027711)
                                    JONES DAY
                                    51 Louisiana Avenue, N.W.
                                    Washington, D.C. 20001
                                    Telephone: (202) 879-3939
                                    Facsimile: (202) 626-1700

                                    Autumn Hamit Patterson
                                       (Texas Bar No. 24092947)
                                       (pro hac vice forthcoming)
                                    JONES DAY
                                    2727 N. Harwood St.
                                    Dallas, Texas 75201
                                    Telephone: (214) 220-3939
                                    Facsimile: (214) 969-5100

                                    Counsel for Plaintiffs




                                      23
          Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 25 of 26



                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 20, 2020, I electronically filed the foregoing with the Clerk

of the Court for the United States District Court for the District of Columbia by using the CM/ECF

system. I further certify that, on November 20, 2020, I caused the foregoing document to be sent via

certified mail to:

United States Department of Health and                  Centers for Disease               Control    and
Human Services                                          Prevention
200 Independence Avenue, S.W.                           1600 Clifton Road
Washington, DC 20201                                    Atlanta, GA 30329

Alex M. Azar II                                         Robert D. Redfield
Secretary of Health and Human Services                  Director, Centers for Disease Control and
200 Independence Avenue, S.W.                           Prevention
Washington, DC 20201                                    1600 Clifton Road
                                                        Atlanta, GA 30329
United States Department of Justice
950 Pennsylvania Avenue, NW                             Nina B. Witkofsky
Washington, DC 20530                                    Acting Chief of Staff, Centers for Disease
                                                        Control and Prevention
William P. Barr                                         1600 Clifton Road
Attorney General of the United States                   Atlanta, GA 30329
United States Department of Justice
950 Pennsylvania Avenue, NW                             Civil Process Clerk
Washington, DC 20530                                    United States Attorney’s Office
                                                        District of Columbia
                                                        555 4th Street, N.W.
                                                        Washington, D.C. 20530

        In addition, I served the following attorneys via electronic mail on this date:

        Eric Beckenhauer
        Leslie Cooper Vigen
        Steven A. Myers
        United States Department of Justice
        Civil Division, Federal Programs Branch
        1100 L Street, NW
        Washington, DC 20005
        Tel: (202) 305-0727
        Fax: (202) 616-8470
        eric.beckenhauer@usdoj.gov
        leslie.vigen@usdoj.gov
        steven.a.myers@usdoj.gov

                                                   24
Case 1:20-cv-03377-DLF Document 1 Filed 11/20/20 Page 26 of 26




   November 20, 2020                        s/ Brett A. Shumate
                                             Brett A. Shumate




                              25
